1    Adam B. Nach – 013622
     Helen K. Santilli – 032441
2    LANE & NACH, P.C.
     2001 E. Campbell Avenue, Suite 103
3    Phoenix, AZ 85016
     Telephone No.: (602) 258-6000
4    Facsimile No.: (602) 258-6003
     Email: adam.nach@lane-nach.com
5    Email: helen.santilli@lane-nach.com
6    Holden Hoggatt – 32158
     Turbine Powered Technology, LLC
7    General Counsel
     298 Louisiana Road, Port of West St. Mary
8    Franklin, Louisiana USA 70538
     Telephone: (337) 924-0298
9    Fax: (337) 924-0290
     Email: holden@marineturbine.com
10
     Attorneys for Turbine Powered Technology, LLC
11

12                     IN THE UNITED STATES BANKRUPTCY COURT

13                               FOR THE DISTRICT OF ARIZONA

14   In re:                                          (Chapter 11 Case)

15   DAVID K. CROWE and COLLEEN M.                   Case No. 4:19-bk-04406-BMW
     CROWE,
16                                                   Adv. No. 4:19-ap-00260-BMW
                    Debtors.
17
                                                     NOTICE OF FILING SUPPLEMENTAL
18   TURBINE POWERED TECHNOLOGY,                     EXHIBIT N TO STATUS REPORT FOR
     LLC,                                            RELATED LITIGATION
19
                    Plaintiff,
20
     vs.
21
     DAVID K. CROWE and COLLEEN M.
22   CROWE,

23                  Defendants.

24

25            Turbine Powered Technology, LLC, through its undersigned counsel, herein files a
26
     supplemental Exhibit N to the Status Report for Related Litigation filed on January 31, 2020 at
27

28
     DE #45 in the adversary case 4:19-ap-00260-BMW. A copy of Exhibit N is attached hereto.


 Case 4:19-ap-00260-BMW           Doc 46 Filed 02/03/20 Entered 02/03/20 15:25:41      Desc
                                  Main Document    Page 1 of 33
 1          RESPECTFULLY SUBMITTED this 3rd day of February, 2020.
 2
                                                  Turbine Powered Technology, LLC
 3

 4
                                                  /s/ Holden Hoggatt
 5
                                                      Holden Hoggatt – 32158
 6                                                    General Counsel
                                                      Attorney for Turbine
 7                                                    Powered Technology, LLC

 8

 9   A COPY of the foregoing sent by
     U.S. Mail and/or electronic delivery to:
10
     Frederick J. Petersen
11   Isaac D. Rothschild
     Mesch, Clark & Rothschild, P.C.
12   259 N. Meyer Avenue
     Tucson, AZ 85701
13   Email: fpetersen@mcrazlaw.com
     Attorneys for Debtors
14

15   By /s/ Terie Flowers Turner

16

17

18

19

20

21

22

23

24

25

26

27
28

                                                 2
 Case 4:19-ap-00260-BMW        Doc 46 Filed 02/03/20 Entered 02/03/20 15:25:41   Desc
                               Main Document    Page 2 of 33
                          EXHIBIT N




Case 4:19-ap-00260-BMW   Doc 46 Filed 02/03/20 Entered 02/03/20 15:25:41   Desc
                         Main Document    Page 3 of 33
Case 4:19-ap-00260-BMW   Doc 46 Filed 02/03/20 Entered 02/03/20 15:25:41   Desc
                         Main Document    Page 4 of 33
Case 4:19-ap-00260-BMW   Doc 46 Filed 02/03/20 Entered 02/03/20 15:25:41   Desc
                         Main Document    Page 5 of 33
Case 4:19-ap-00260-BMW   Doc 46 Filed 02/03/20 Entered 02/03/20 15:25:41   Desc
                         Main Document    Page 6 of 33
Case 4:19-ap-00260-BMW   Doc 46 Filed 02/03/20 Entered 02/03/20 15:25:41   Desc
                         Main Document    Page 7 of 33
Case 4:19-ap-00260-BMW   Doc 46 Filed 02/03/20 Entered 02/03/20 15:25:41   Desc
                         Main Document    Page 8 of 33
Case 4:19-ap-00260-BMW   Doc 46 Filed 02/03/20 Entered 02/03/20 15:25:41   Desc
                         Main Document    Page 9 of 33
Case 4:19-ap-00260-BMW   Doc 46 Filed 02/03/20 Entered 02/03/20 15:25:41   Desc
                         Main Document   Page 10 of 33
Case 4:19-ap-00260-BMW   Doc 46 Filed 02/03/20 Entered 02/03/20 15:25:41   Desc
                         Main Document   Page 11 of 33
Case 4:19-ap-00260-BMW   Doc 46 Filed 02/03/20 Entered 02/03/20 15:25:41   Desc
                         Main Document   Page 12 of 33
Case 4:19-ap-00260-BMW   Doc 46 Filed 02/03/20 Entered 02/03/20 15:25:41   Desc
                         Main Document   Page 13 of 33
Case 4:19-ap-00260-BMW   Doc 46 Filed 02/03/20 Entered 02/03/20 15:25:41   Desc
                         Main Document   Page 14 of 33
Case 4:19-ap-00260-BMW   Doc 46 Filed 02/03/20 Entered 02/03/20 15:25:41   Desc
                         Main Document   Page 15 of 33
Case 4:19-ap-00260-BMW   Doc 46 Filed 02/03/20 Entered 02/03/20 15:25:41   Desc
                         Main Document   Page 16 of 33
Case 4:19-ap-00260-BMW   Doc 46 Filed 02/03/20 Entered 02/03/20 15:25:41   Desc
                         Main Document   Page 17 of 33
Case 4:19-ap-00260-BMW   Doc 46 Filed 02/03/20 Entered 02/03/20 15:25:41   Desc
                         Main Document   Page 18 of 33
Case 4:19-ap-00260-BMW   Doc 46 Filed 02/03/20 Entered 02/03/20 15:25:41   Desc
                         Main Document   Page 19 of 33
Case 4:19-ap-00260-BMW   Doc 46 Filed 02/03/20 Entered 02/03/20 15:25:41   Desc
                         Main Document   Page 20 of 33
Case 4:19-ap-00260-BMW   Doc 46 Filed 02/03/20 Entered 02/03/20 15:25:41   Desc
                         Main Document   Page 21 of 33
Case 4:19-ap-00260-BMW   Doc 46 Filed 02/03/20 Entered 02/03/20 15:25:41   Desc
                         Main Document   Page 22 of 33
Case 4:19-ap-00260-BMW   Doc 46 Filed 02/03/20 Entered 02/03/20 15:25:41   Desc
                         Main Document   Page 23 of 33
Case 4:19-ap-00260-BMW   Doc 46 Filed 02/03/20 Entered 02/03/20 15:25:41   Desc
                         Main Document   Page 24 of 33
Case 4:19-ap-00260-BMW   Doc 46 Filed 02/03/20 Entered 02/03/20 15:25:41   Desc
                         Main Document   Page 25 of 33
Case 4:19-ap-00260-BMW   Doc 46 Filed 02/03/20 Entered 02/03/20 15:25:41   Desc
                         Main Document   Page 26 of 33
Case 4:19-ap-00260-BMW   Doc 46 Filed 02/03/20 Entered 02/03/20 15:25:41   Desc
                         Main Document   Page 27 of 33
Case 4:19-ap-00260-BMW   Doc 46 Filed 02/03/20 Entered 02/03/20 15:25:41   Desc
                         Main Document   Page 28 of 33
Case 4:19-ap-00260-BMW   Doc 46 Filed 02/03/20 Entered 02/03/20 15:25:41   Desc
                         Main Document   Page 29 of 33
Case 4:19-ap-00260-BMW   Doc 46 Filed 02/03/20 Entered 02/03/20 15:25:41   Desc
                         Main Document   Page 30 of 33
Case 4:19-ap-00260-BMW   Doc 46 Filed 02/03/20 Entered 02/03/20 15:25:41   Desc
                         Main Document   Page 31 of 33
Case 4:19-ap-00260-BMW   Doc 46 Filed 02/03/20 Entered 02/03/20 15:25:41   Desc
                         Main Document   Page 32 of 33
Case 4:19-ap-00260-BMW   Doc 46 Filed 02/03/20 Entered 02/03/20 15:25:41   Desc
                         Main Document   Page 33 of 33
